conclude that the district court did not err in denying appellant's motion.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                               / its,c               J.
                                                          Hardesty


                                                           V&A>          v        , J.
                                                          Parraguirr



                                                          Cherry


                   cc: Hon. Kathleen E. Delaney, District Judge
                        Ladontay R. Davis
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




   SUPREME COURT
          OF
       NEVADA
                                                              2
  (0) 1947A

EMEEORM                                        1262WEEFIBIEMEASCHE